— Appeal by defendants, as limited by their brief, from stated portions of an order of the Supreme Court, Putnam County (Beisheim, J.), entered May 31, 1983, dismissed, without costs or disbursements. That order was superseded by an order of the Supreme Court, Westchester County (Beisheim, J.), entered July 21,1983 in Putnam County, which was made upon reargument. Order of the Supreme Court, Westchester County, entered July 21, 1983 in Putnam County, affirmed, insofar as appealed from, without costs or disbursements. No opinion. Bracken, J. P., Brown, Niehoff and Boyers, JJ., concur.